Citation Nr: 1439584	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-19 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2010 rating decision issued by the Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 video hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records indicate that he had two negative HIV tests a few months prior to his discharge.  Apparently, these tests were administered after notification by the Public Health Service that the Veteran may have been exposed to HIV.  Approximately six months after his discharge he was diagnosed with HIV.  The Veteran contends that he engaged in high risk behaviors during service that could have led to his HIV infection. It appears that these behaviors also continued for some time after service.  The Veteran was not provided a VA examination with respect to his claim for service connection for HIV.  Given the short time after service within which the Veteran was diagnosed, the potential latency period of HIV infection, and his admission of high risk behavior in service, the low standard for provision of a VA examination was met.

There is some evidence that the Veteran's gastrointestinal and psychiatric problems are related to his HIV infection.  Therefore, these issues are intertwined and must also be remanded.  Examinations should also be provided for these issues. The Veteran further asserts that his psychiatric difficulties developed because he was ostracized and harassed by co-workers during service at his last duty station.  This is plausible, therefore a VA psychiatric examination should be afforded to the Veteran for this reason as well.  Given the amount of time that has passed, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any treatment that he received for HIV, gastrointestinal problems, or a psychiatric disorder after he filed his claim.  To the extent that the Veteran identifies relevant records and provides appropriate releases, these records should be obtained and associated with the claims file.  If records exist but cannot be obtained, this should be documented in the claims file and the Veteran appropriately notified.

2.  Afford the Veteran a VA examination directed at determining the likely etiology of his HIV infection.  The examiner should take a complete history from the Veteran about his risk factors during and after service and the initial onset and progression of the disease. The examiner should also review the claims file in connection with the examination.  After examining the Veteran and considering all of the evidence, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran was infected with HIV during his military service.  The examiner should provide a complete rationale for his or her conclusions in his report of examination.

3.  Afford the Veteran a VA gastrointestinal examination. The examiner should review the claims file in conjunction with the examination. For any diagnosed gastrointestinal disorder,  the examiner should indicate (1) whether it at least as likely as not (at least 50 percent likely) onset during service or was caused or aggravated by any incident of service, and (2) whether it is caused or aggravated by the Veteran's HIV.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.

4.  Afford the Veteran a VA psychiatric examination.  The examiner should review the claims file in connection with the examination.  For any psychiatric disorder that is diagnosed, the examiner should indicate (1) whether it at least as likely as not (at least 50 percent likely) onset during service or was caused or aggravated (made permanently worse) by a disease or injury in service, and (2) whether it was caused or aggravated by the Veteran's HIV.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.

5.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 
  
Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  0The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



